DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN106935206A to Wang et al. (for the purpose of this Office Action, US 2021/0142712 is being used as an equivalent translation); in view of CN109935185A to Feng et al. (for the purpose of this Office Action, US 2020/0168162 is being used as an equivalent translation).

As per claim 1, Wang et al. teach a shift register unit, comprising: 
an input sub-circuit (Fig. 3, 10), electrically connected to an input signal terminal (Fig. 3, Input) and a pull-up node (Fig. 3, PU), and configured to transmit an input signal from the input signal terminal to the pull-up node under the control of the input signal terminal; 
a pull-down node driving sub-circuit (Fig. 3, 40/50), electrically connected to a first voltage signal terminal (Fig. 3, VDD), the pull-up node, a first pull-down node (Fig. 3, PD) and a second voltage signal terminal (Fig. 3, VSS), comprising a first connection unit (Fig. 3, T7/T8/T9) and a second connection unit (Fig. 3, T4/T5/T6).
Wang et al. do not teach the pull-down node driving circuit comprising a first voltage-reduction unit.
Feng et al. teach the pull-down node driving circuit comprising a first voltage-reduction unit (Fig. 10 (2), M5_b, notice that the single transistor M5, analogous to T7 in Fig. 3 of Wang may be replaced by a double transistor structure comprising the voltage reduction unit).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang et al., so that the pull-down node driving circuit comprising a first voltage-reduction unit, such as taught by Feng et al., for the purpose of preventing electricity leakage.
Wang and Feng et al. teach the pull-down node driving circuit configured to: 
under the control of the first voltage signal terminal and the pull-up node, transmit a first voltage signal from the first voltage signal terminal to the first pull-down node via the first connection unit (Wang, Fig. 3, paragraph 76, VDD is transmitted to PD via T9, the pull up-node controls T6 to be disabled when VDD is transmitted so that the VDD signal is received at the PD node), and reduce a voltage applied to the second connection unit via the first voltage-reduction unit (Wang, Fig. 3; Feng, Fig. 10(2), when applied to Wang, transistor M5_b of Feng would provide a voltage drop between VDD and T4); and transmit a second voltage signal from the second voltage signal terminal to the first pull-down node via the second connection unit under the control of the pull-up node (Wang, Fig. 3, paragraph 73, VSS is transmitted to PD via T6 under control of node PU); and 
an output sub-circuit (Wang, Fig. 3, 30/60), electrically connected to the pull-up node, a clock signal terminal (Wang, Fig. 3, CLK), the first pull-down node, the second voltage signal terminal and a first output signal terminal (Wang, Fig. 3, Output), and configured to transmit a clock signal from the clock signal terminal to the first output signal terminal under the control of the pull-up node (Wang, Fig. 3, PU enables T3 to transmit the CLK signal), and transmit the second voltage signal from the second voltage signal terminal to the first output signal terminal under the control of the first pull-down node (Wang, Fig. 3, PD enables T11 to transmit VSS).

As per claim 2, Wang and Feng et al. teach the shift register unit according to claim 1, wherein, the first voltage-reduction unit is configured to share the first voltage signal with the second connection unit, to reduce the voltage applied to the second connection unit under the control of the first voltage signal terminal and the pull-up node (Wang, Fig. 3; Feng, Fig. 10(2), when applied to Wang, transistor M5_b of Feng would provide a voltage drop between VDD and T4); or the first voltage-reduction unit is configured to block the first voltage signal, to reduce the voltage applied to the second connection unit from the first voltage signal under the control of the first voltage signal terminal and the pull-up node.

As per claim 20, Wang and Fang et al. teach a method for controlling the shift register unit according to claim 1, comprising: 
at a first stage, applying a high level to the input signal terminal as an input signal, and transmitting, by the input sub-circuit, the input signal to the pull-up node, to pull up a potential of the pull-up node (Wang, Fig. 3, when Input is high, T1 is enabled and a high signal is transmitted to PU via T1); pulling down, by the pull-down node driving sub-circuit, a potential of the first pull-down node under the control of the pull-up node (Wang, Fig. 3, when PU is high, T6 is enabled and VSS is transmitted to PD via T6); 
at a second stage, transmitting, by the output sub-circuit, a clock signal from the clock signal terminal to the first output signal terminal under the control of the pull-up node (Wang, Fig. 3, when PU is high, T3 is enabled and the CLK signal is transmitted to the output); and 
at a third stage, under the control of the first voltage signal terminal and the pull-up node, pulling up, by the pull-down node driving sub-circuit, the potential of the first pull-down node (Wang, Fig. 3, when PU is low, T7/T8/T9 are enabled and VDD is transmitted to PD node via T9), and reducing a voltage applied to the second connection unit via the first voltage-reduction unit (Wang, Fig. 3; Feng, Fig. 10(2), when applied to Wang, transistor M5_b of Feng would provide a voltage drop between VDD and T4); and transmitting, by the output sub-circuit, a second voltage signal from the second voltage signal terminal to the first output signal terminal under the control of the first pull-down node (Wang, Fig. 3, when PD is high, T11 is enabled and VSS is transmitted to Output via T11).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CN106935206A to Wang et al. (for the purpose of this Office Action, US 2021/0142712 is being used as an equivalent translation); in view of CN109935185A to Feng et al. (for the purpose of this Office Action, US 2020/0168162 is being used as an equivalent translation); further in view of CN109427310A to Xu et al. (for the purpose of this Office Action, US 2021/0225251 is being used as an equivalent translation).

	As per claim 18, Wang and Feng et al. teach a gate driving circuit, comprising N cascaded shift register units according to claim 1, where N is a natural number greater than 2, wherein, 
an input signal terminal of an nth-level shift register unit (Wang, Fig. 5, input terminal of SR2) is electrically connected to a first output signal terminal (Wang, Fig. 5, connected to output of SR1) or a second output signal terminal of an (n-1)h-level shift register unit, and a first output signal terminal or a second output signal terminal of an (n+1)th-level shift register unit (Wang, Fig. 5, output of SR3) is electrically connected to a first resetting signal terminal of the nt-level shift register unit (Wang, Fig. 5, connected to reset of SR2), wherein n is greater than or equal to 1 and less than or equal to N; 
in the case that n is equal to 1, an input signal terminal of a first-level shift register unit is electrically connected to an ON signal of the gate driving circuit (Wang, Fig. 5, input of SR1 is connected to STV).
Wang and Feng et al. do not explicitly teach wherein in the case that n is equal to N, a first resetting signal terminal of a last-level shift register unit is electrically connected to a first resetting signal of the gate driving circuit.
Xu et al. teach wherein in the case that n is equal to N, a first resetting signal terminal of a last-level shift register unit is electrically connected to a first resetting signal of the gate driving circuit (Fig. 16, paragraph 147).
It would have been obvious to one of ordinary skill in the art, to modify the device of Wang and Feng et al., so that in the case that n is equal to N, a first resetting signal terminal of a last-level shift register unit is electrically connected to a first resetting signal of the gate driving circuit, such as taught by Xu et al., for the purpose of driving multiple picture frames of the display panel.

As per claim 19, Wang, Feng and Xu et al. teach a display panel, comprising the gate driving circuit according to claim 18 (Wang, paragraph 3).

Allowable Subject Matter

Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694